 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 17,
2015, is entered into by and among Balance Labs, Inc., a Delaware corporation
(the “Company”), and ______________ (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”), to foreign investors afforded
by Regulation S (“Regulation S”), as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”), and/or Section 4(2) of the Securities Act; and

 

WHEREAS, the Purchaser wishes to purchase certain Units of the Company consists
of shares of Company’s Common Stock and Warrants, subject to and upon the terms
and conditions of this Agreement and acceptance of this Agreement by the
Company, on the terms and conditions referred to herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a.           Purchase.

 

(i)          Subject to the terms and conditions of this Agreement and
Transaction Documents, the Purchaser hereby agrees to purchase from the Company,
and the Company hereby agrees to sell and issue to the Purchaser, ___________
Units (as defined below), at a purchase price of $0.50 per Unit (the “Unit
Price”), for an aggregate purchase price of $_________ (the “Purchase Price”),
on the Closing Date (as defined below).

 

(ii)         In consideration for the Purchaser agreeing to purchase the Shares,
the Company agrees to issue to the Purchaser the Warrants in the form of Exhibit
A hereto. Additional provisions relating to the Warrants are provided below.

 

(iii)        The issuance of the Shares and Warrants and the other transactions
contemplated hereby are sometimes referred to herein and in the other
Transaction Documents as the purchase and sale of the Securities (as defined
below), and are referred to collectively as the "Transactions".

 

 Page 1 

 

  

b.           Certain Definitions.         As used herein, each of the following
terms has the meaning set forth below, unless the context otherwise requires:

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Closing Date” means the date of the closing of the issuance of Shares and
Warrants.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Documents, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company's ability to perform fully on a timely basis its obligations under any
of the Transaction Documents or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Transaction Documents.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.0001 per
share.

 

“Securities” means the Shares, the Warrants, the Warrant Shares, and any shares
of Common Stock of the Company that may be issued to the Purchaser in connection
with any other agreements between the parties.

 

“State of Incorporation” means Delaware.

 

“Share” means one (1) share of Company’s Common Stock.

 

“Subsidiary” means any subsidiary of the Company.

 

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.

 

“Transaction Documents” means this Agreement, the Warrants, and all ancillary
documents referred to in those agreements.

 

“Unit” means one Share and one Warrant.

 

 Page 2 

 

  

“Warrant” means one (1) warrant to purchase one (1) share of the Common Stock at
the Warrant Exercise Price, exercisable for three years from the executed date
hereof.

 

“Warrant Exercise Price” means $2.00 per share.

 

“Warrant Shares” means shares of Common Stock underlying the Warrants.

 

c.           Form of Payment; Delivery of Securities.

 

(i)          On the Closing Date, the Purchaser shall pay the Purchase Price by
delivering immediately available funds in United States Dollars to the Company.
The Company shall deliver the Shares and Warrants, duly executed on behalf of
the Company to the Purchaser.

 

(iii)        By signing this Agreement, the Purchaser and the Company agree to
all of the terms and conditions of the Transaction Documents, all of the
provisions of which are incorporated herein by this reference as if set forth in
full.

 

2. PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a.           Without limiting Purchaser's right to sell the Securities pursuant
to an effective registration statement, if applicable, or otherwise in
compliance with the Securities Act, the Purchaser is purchasing the Securities
for its own account for investment only and not with a view towards the public
sale or distribution thereof and not with a view to or for sale in connection
with any distribution thereof.

 

b.           In the event that the Purchaser is deemed as a “U.S. Person” under
the Securities Act, the Purchaser is (i) an "accredited investor" as that term
is defined in Rule 501 of the General Rules and Regulations under the Securities
Act by reason of Rule 501(a)(3), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

 

c.           All subsequent offers and sales of the Securities by the Purchaser
shall be made pursuant to registration of the relevant Securities under the
Securities Act or pursuant to an exemption from registration.

 

 Page 3 

 

  

d.           The Purchaser understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the Securities Act and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.

 

e.           The Purchaser and its advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Purchaser, including those set forth
on in any annex attached hereto. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.

 

f.            The Purchaser understands that its investment in the Securities
involves a high degree of risk.

 

g.           The Purchaser hereby represents that, in connection with its
purchase of the Securities, it has not relied on any statement or representation
by the Company or any of its officers, directors and employees or any of their
respective attorneys or agents, except as specifically set forth herein.

 

h.           The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.

 

i.            This Agreement and the other Transaction Documents to which the
Purchaser is a party, and the transactions contemplated thereby, have been duly
and validly authorized, executed and delivered on behalf of the Purchaser and
are valid and binding agreements of the Purchaser enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors' rights generally.

 

3.          COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to
the Purchaser as of the date hereof and as of the closing.

 

a.           Rights of Others Affecting the Transactions. There are no
preemptive rights of any shareholder of the Company, as such, to acquire the
Shares, the Warrants, or any shares of the Company’s Common Stock that may be
issued to the Purchaser in connection with any other agreements between the
parties, in the event such shares are issued.

 

b.           Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect.

 

 Page 4 

 

  

c.           Authorized Shares.

 

(i)          The authorized capital stock of the Company consists of (i)
500,000,000 shares of Common Stock, of which 20,400,000 and 20,000,000 shares
are issued and outstanding as of the date hereof; and (ii) 50,000,000 shares of
Preferred Stock, none of which are outstanding as of the date hereof. No options
or warrants are issued and outstanding.

 

(ii)         The Company has sufficient authorized and unissued shares of
Preferred Stock as may be necessary to effect the issuance of the Shares on the
Closing Date.

 

(iii)        As of the Closing Date, the Shares shall have been duly authorized
by all necessary corporate action on the part of the Company, and, when issued
pursuant to the relevant provisions of the Transaction Documents, in each case
in accordance with their respective terms, will be duly and validly issued,
fully paid and non-assessable and will not subject the Holder thereof to
personal liability by reason of being such Holder.

 

d.           Transaction Documents and Stock. This Agreement and each of the
other Transaction Documents, and the transactions contemplated thereby, have
been duly and validly authorized by the Company, this Agreement has been duly
executed and delivered by the Company and this Agreement is, and the Warrants,
and each of the other Transaction Documents, when executed and delivered by the
Company, will be, valid and binding agreements of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.

 

e.           Non-contravention. The execution and delivery of this Agreement and
each of the other Transaction Documents by the Company, the issuance of the
Securities, and the consummation by the Company of the other transactions
contemplated by this Agreement, each of the Warrants, and the other Transaction
Documents do not and will not conflict with or result in a breach by the Company
of any of the terms or provisions of, or constitute a default under (i) the
certificate of incorporation or by-laws of the Company, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, including any listing agreement for the Common
Stock except as herein set forth, or (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except such conflict, breach or default which would
not have or result in a Material Adverse Effect.

 

f.            Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

 Page 5 

 

  

g.           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any governmental authority or nongovernmental department,
commission, board, bureau, agency or instrumentality or any other person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Documents. The Company is not aware of any valid basis for any such
claim that (either individually or in the aggregate with all other such events
and circumstances) could reasonably be expected to have a Material Adverse
Effect. There are no outstanding or unsatisfied judgments, orders, decrees,
writs, injunctions or stipulations to which the Company is a party or by which
it or any of its properties is bound, that involve the transaction contemplated
herein or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.

 

h.           Dilution. Any shares of the Company’s Common issued to the
Purchaser in connection with any agreements between the parties hereto, in the
event such shares are issued may have a dilutive effect on the ownership
interests of the other shareholders (and Persons having the right to become
shareholders) of the Company. The Company's executive officers and directors
have studied and fully understand the nature of the Securities being sold hereby
and recognize that they have such a potential dilutive effect. The board of
directors of the Company has concluded, in its good faith business judgment,
that such issuance is in the best interests of the Company.

 

i.            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Agreement has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

j.            Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has no knowledge of a tax deficiency which has been asserted
or threatened against the Company or any Subsidiary.

 

 Page 6 

 

  

4.          CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.           Transfer Restrictions. The Purchaser acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the Securities Act and may not be transferred unless (A) subsequently registered
thereunder or (B) the Purchaser shall have delivered to the Company an opinion
of counsel, reasonably satisfactory in form, scope and substance to the Company,
to the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the Securities Act
("Rule 144") may be made only in accordance with the terms of said Rule and
further, if said Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the Securities Act,
may require compliance with some other exemption under the Securities Act or the
rules and regulations of the SEC thereunder; and (3) neither the Company nor any
other Person is under any obligation to register the Securities under the
Securities Act or to comply with the terms and conditions of any exemption
thereunder.

 

b.           Restrictive Legend. The Purchaser acknowledges and agrees that the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

 

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED."

 

c.           Filings. The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Securities to the Purchaser under any
United States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Purchaser promptly after such filing.

 

d.           Publicity, Filings, Releases, Etc. Except for disclosure required
by the SEC, each of the parties agrees that it will not disseminate any
information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums, or filing any reports (collectively, "Publicity"),
without giving the other party reasonable advance notice and an opportunity to
comment on the contents thereof. Neither party will include in any such
Publicity any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.

 

 Page 7 

 

  

5.          TRANSFER AGENT INSTRUCTIONS.

 

a.           The Company warrants that, with respect to the Securities, other
than the stop transfer instructions to give effect to Section 4(a) hereof, it
will give its transfer agent no instructions inconsistent with instructions to
issue the Shares to the Holder as contemplated in the Transaction Documents.
Nothing in this Section shall affect in any way the Purchaser's obligations and
agreement to comply with all applicable securities laws upon resale of the
Securities. If the Purchaser provides the Company with an opinion of counsel
reasonably satisfactory to the Company that registration of a resale by the
Purchaser of any of the Securities in accordance with clause (1)(B) of Section
4(a) of this Agreement is not required under the Securities Act, the Company
shall (except as provided in clause (2) of Section 4(a) of this Agreement)
permit the transfer or issuance of the Common Stock upon conversion of the
Shares and/or exercise of the Warrants represented by one or more certificates
for Common Stock without legend (or where applicable, by electronic
registration) in such name and in such denominations as specified by the
Purchaser.

 

b.           The Company will authorize the Transfer Agent to give information
relating to the Company directly to the Holder or the Holder’s representatives
upon the request of the Holder or any such representative, to the extent such
information relates to (i) the status of shares of Common Stock issued or
claimed to be issued to the Holder in connection with a Notice of Exercise, or
(ii) the aggregate number of outstanding shares of Common Stock of all
shareholders (as a group, and not individually) as of a current or other
specified date. At the request of the Holder, the Company will provide the
Holder with a copy of the authorization so given to the Transfer Agent.

 

6.          CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The Purchaser understands that the Company's obligation to sell the Securities
to the Purchaser pursuant to this Agreement on a closing date is conditioned
upon:

 

a.           The execution and delivery of this Agreement by the Purchaser;

 

b.           Delivery by the Purchaser to the Company the Purchase Price;

 

c.           The accuracy in all material respects on the applicable closing
date of the representations and warranties of the Purchaser contained in this
Agreement, each as if made on such date;

 

d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained; and

 

e.           For additional closing, the Purchaser shall satisfy the conditions
from (b) to (d) above.

 

 Page 8 

 

  

7.          CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE.

 

The Company understands that the Purchaser’s obligation to purchase any
Securities and its acceptance of any shares of the Company’s Common Stock that
may be issued in connection with any agreements between the parties hereto on a
closing date is conditioned upon:

 

a.           The execution and delivery of this Agreement and the other
Transaction Documents by the Company;

 

b.           Delivery by the Company to the Purchaser of the Shares and the
Warrants on the applicable closing date in accordance with this Agreement or any
other agreements between the parties;

 

c.           The accuracy in all material respects on the applicable closing
date of the representations and warranties of the Company contained in this
Agreement, each as if made on such date, and the performance by the Company on
or before such date of all covenants and agreements of the Company required to
be performed on or before such date;

 

d.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained;

 

e.           From and after the date hereof to and including the applicable
closing date, each of the following conditions will remain in effect: there
shall not have been any Material Adverse Effect in regards to the Company; and

 

f.            For additional closing, the Company shall satisfy the conditions
from (a) to (e) above.

 

8.          ANTI-DILUTION. For a period of ninety (90) days following the
Closing Date, the Company agrees that it will not, without the consent of the
Purchaser, conduct an offering of securities at a price per share less than the
Purchase Price. In addition, other than in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of a corporation or
other entity so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (ii) the Company’s issuance of securities in connection
with a bona fide strategic agreements and other partnering arrangements with an
independent third party in a similar business as the Company so long as such
issuances are not for the purpose of raising capital and which holders of such
securities or debt are not at any time granted registration rights, (iii) the
Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock of up to 10% of the Company’s outstanding shares to
employees, directors, and consultants, pursuant to an approved employee benefit
plan, and (iv) as a result of the conversion of the exercise of Warrants which
are issued or granted pursuant to this Agreement (collectively, the foregoing
(i) through (iv) are “Excepted Issuances”), if for a period of ninety (90) days
following the Closing Date, the Company shall agree to or issue (the “Lower
Price Issuance”) any Common Stock or securities convertible into or exercisable
for shares of Common Stock (or modify any of the foregoing which may be
outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than the conversion or exercise
price in effect at such time without the consent of the Purchaser, then the
conversion or exercise price shall be reduced to such lower price.

 

 Page 9 

 

  

9.          JURY TRIAL WAIVER. The Company and the Purchaser hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out or in
connection with the Transaction Documents.

 

10.         GOVERNING LAW. This Agreement will be governed by and construed and
enforced under the laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.

 

11.         CONSENT TO JURISDICTION. Each of the Company and the Purchaser (i)
hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address set forth in
Section 14 hereof and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 13
shall affect or limit any right to serve process in any other manner permitted
by applicable law.

 

12.         NOTICES. Any notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered (i) personally
by hand or by courier, (ii) mailed by United States first-class mail, postage
prepaid or (iii) sent by facsimile or other electronic transmission directed to
the address or facsimile number or other address for electronic transmission set
forth below. All such notices and other communications shall be deemed given
upon (i) receipt or refusal of receipt, if delivered personally, (ii) three (3)
days after being placed in the mail, if mailed, or (iii) confirmation of
facsimile transfer or other electronic transmission, if faxed or emailed.

 

If to the Company:

 

Balance Labs, Inc.

1111 Lincoln Road, 4th Floor

Miami Beach, FL 33139

Fax: ______________

Email: ____________

Attention: ______________

 

If to the Purchaser:

 

 Page 10 

 

  

__________________

__________________

Fax: ______________

Email: ____________

 

13.         SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Purchaser’s representations and warranties herein shall survive for a period of
six (6) months after the execution and delivery of this Agreement, and shall
inure to the benefit of the Purchaser and the Company and their respective
successors and assigns.

 

14.         SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchaser. Purchaser may assign its rights under this Agreement to any person to
whom the Purchaser assigns or transfers any of the Shares, provided that such
transferee agrees in writing to be bound by the terms and provisions of this
Agreement, and such transfer is in compliance with the terms and provisions of
this Agreement and permitted by federal and state securities laws.

 

[Remaining page intentionally left blank]

 

 Page 11 

 

  

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.

 

 

COMPANY:         Balance Labs, Inc.             By:     Name: Michael Farkas  
Title: Founder/Chairman  

 

PURCHASER:

 

By:     Name: ______________________________________  

 

 Page 12 

 

  

Exhibit A

 

Form of the Warrant

  

 Page 13 

 

